DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on September 8, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
Response to Amendment
This action is in response to the remark entered on August 12, 2022.
Claims 1-20 are pending in the current application.

Response to Arguments
Applicant's remarks filed 08/12/2022, pages 3-13 & 14-15, regarding the rejection of claims 1 & 9-10 under 35 USC 103 have been fully considered, and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Lavalle et al. (US 2015/0234455 A1) (hereinafter Lavalle) in view of Mirov et al. (US 2013/0248691 A1) (hereinafter Mirov), and further in view of Archibald et al. (US 2014/0368688 A1) (hereinafter Archibald) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s previously-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 1 & 9-10 below, wherein claims 1 & 9-10 are now addressed by the combination of Lavalle, Mirov, and Archibald for the reasons as outlined below.

Applicant's remarks filed 08/12/2022, pages 13-14, regarding the rejection of claims 3-4 under 35 USC 103 have been fully considered, and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Lavalle et al. (US 2015/0234455 A1) (hereinafter Lavalle), Mirov et al. (US 2013/0248691 A1) (hereinafter Mirov), and Archibald et al. (US 2014/0368688 A1) (hereinafter Archibald) in view of Margolis et al. (US 2017/0213388 A1) (hereinafter Margolis) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s previously-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claim 1 below, wherein claims 3-4 are now addressed by the combination of Lavalle, Mirov, Archibald, and Margolis for the reasons as outlined below. Mirov teaches of the EDS as indicated in Paragraphs [0051] & [0056]-[0065], and Margolis merely teaches the known concept of integrating components together onto one entity as discussed in Paragraph [0032]. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate the camera, ISP, and EDS onto a single chip as discussed in Margolis as above, for the integrated design saves design space and reduces connections for easy portability as Margolis, discusses in Paragraphs [0031]-[0032]. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the camera unit, ISP, and EDS being disposed on a single chip, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Applicant's remarks filed 08/12/2022, pages 15-18, regarding the rejection of claim 18 under 35 USC 103 have been fully considered, and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Lavalle et al. (US 2015/0234455 A1) (hereinafter Lavalle) in view of Archibald et al. (US 2014/0368688 A1) (hereinafter Archibald), and further in view of Attwood (US 2011/0177841 A1) (hereinafter Attwood) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s previously-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claim 18 below, wherein claim 18 is now addressed by the combination of Lavalle, Archibald, and Attwood for the reasons as outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9-10, 13, 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lavalle et al. (US 2015/0234455 A1) (hereinafter Lavalle) in view of Mirov et al. (US 2013/0248691 A1) (hereinafter Mirov), and further in view of Archibald et al. (US 2014/0368688 A1) (hereinafter Archibald).

Regarding claim 1, Lavalle discloses a system [Paragraph [0022]-[0024], Fig. 1, User system 110] comprising:
at least one virtual reality or augmented reality (AR) head-mounted display (HMD) [Paragraph [0022]-[0024] & [0041], Fig. 1, VR headset 130 & 300] comprising:
at least one camera unit configured to generate red-green-blue (RGB) images [Paragraph [0041]-[0043] & [0074], Fig. 3, VR headset 300 comprising sensors 322 that include video cameras and color sensors, that view markers in visible light, as RGB images to provide motion, position, and orientation data]; 
at least one image signal processor (ISP) [Paragraph [0041]-[0043] & [0074], Fig. 3, Processor 312, as image signal processor]; and
the camera unit to generate a first RGB image at a current time = t [Paragraph [0041]-[0043] & [0073]-[0084], Fig. 8, Sensors operating/taking a reading every 1 millisecond, including cameras taking a reading, as generating RGB image at time t] and to extrapolate, from the RGB image, a predicted image for a future time = t + D, wherein D is a time value [Paragraph [0068]-[0084], Figs. 7-8, Predictive motion tracking predicting location and orientation of HMD based upon motion readings from sensors, predicting orientation/position at 40 milliseconds after start of prediction interval, as t+D, and extrapolating (or predicting) scene Fig. 7B at step 890 based upon resulting prediction].
However, Lavalle does not explicitly disclose the least one virtual reality or augmented reality (AR) head-mounted display (HMD) comprising: at least one event detection sensor (EDS) configured to output signals representing changes in illumination intensity to the ISP.
Mirov teaches of the least one virtual reality or augmented reality (AR) head-mounted display (HMD) comprising: at least one event detection sensor (EDS) configured to output signals representing changes in illumination intensity to the ISP [Paragraph [0051] & [0056]-[0065], Fig. 1A, Ambient light sensor 122, as EDS, of HMD 102, senses ambient light environment of HMD, and sends signal to on-board computing system 118, as ISP, wherein signal is indicative of ambient light at or near a time of receiving indication, wherein ambient light sensor is polled at polling frequency, and can be of low and high intensity to switch display mode of HMD].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate and implement the event detection sensor being an ambient light sensor of Mirov as above, to adjust the state of operation of an HMD, between low- and high-power states to adjust the intensity of the HMD to a desired display level based upon the detected ambient environment (Mirov, Paragraphs [0016] & [0066]).
Lastly, Lavalle and Mirov do not explicitly disclose the at least one event detection sensor (EDS) configured to output signals representing changes in illumination intensity to the ISP to enable the ISP to control the camera unit.
Archibald teaches the at least one event detection sensor (EDS) configured to output signals representing changes in illumination intensity to the ISP to enable the ISP to control the camera unit [Paragraph [0062]-[0070], [0112] & [0128]-[0132],  the system controller 806 of processing system 800, as ISP, may provide sensor configuration data, as output signals, to activate the camera 842, as camera unit, when the ambient light sensor 840, as EDS, detects light and/or motion in the field of view, and deactivates the camera when ambient light sensor 840 does not detect light, as representing changes in grayscale intensity accordingly with signal analyzer 512].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate and implement the ambient light sensor and camera of Archibald as above, to reduce power consumption by selectively deactivating one or more application processors to increase processing efficiency to conserve power (Archibald, Paragraphs [0127]-[0128]).

Regarding claim 5, Lavalle, Mirov, and Archibald disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lavalle discloses wherein the ISP is configured to receive the time value D from at least one application associated with the HMD [Paragraph [0068]-[0084], Figs. 7-8, Predictive motion tracking, as application associated with HMD, predicting orientation/position at 40 milliseconds, as D value after start of prediction interval, as t+D].

Regarding claim 7, Lavalle, Mirov, and Archibald disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lavalle discloses wherein the ISP is configured with instructions executable by the ISP to generate a second RGB image at time t+D [Paragraph [0041]-[0043] & [0068]-[0084], Fig. 8, Sensors operating/taking a reading every 1 millisecond, including cameras taking a reading, as generating RGB image at time t up to 40 milliseconds after start of prediction interval, as t+D].

Regarding claim 9, Lavalle discloses a system [Paragraph [0022]-[0024], Fig. 1, User system 110, VR Headset 130 & 300] comprising:
at least one camera unit configured to generate red-green-blue (RGB) images and/or infrared (IR) images [Paragraph [0041]-[0043] & [0074], Fig. 3, VR headset 300 comprising sensors 322 that include video cameras and color sensors, that view markers in visible light, as RGB images to provide motion, position, and orientation data];
at least one image signal processor (ISP) [Paragraph [0041]-[0043] & [0074], Fig. 3, Processor 312, as image signal processor]; and
the camera unit to generate a first RGB and/or IR image at a current time = t [Paragraph [0041]-[0043] & [0073]-[0084], Fig. 8, Sensors operating/taking a reading every 1 millisecond, including cameras taking a reading, as generating RGB image at time t] and to extrapolate, from the RGB and/or IR image, a predicted image for a future time = t + D [Paragraph [0068]-[0084], Figs. 7-8, Predictive motion tracking predicting location and orientation of HMD based upon motion readings from sensors, predicting orientation/position at 40 milliseconds after start of prediction interval, as t+D, and extrapolating (or predicting) scene Fig. 7B at step 890 based upon resulting prediction].
However, Lavalle does not explicitly disclose the system comprising at least one event detection sensor (EDS) configured use change of light intensity and to output signals to enable the ISP.
Mirov teaches of the system comprising at least one event detection sensor (EDS) configured use change of light intensity and to output signals to enable the ISP [Paragraph [0051] & [0056]-[0065], Fig. 1A, Ambient light sensor 122, as EDS, of HMD 102, senses ambient light environment of HMD, and sends signal to on-board computing system 118, as ISP, wherein signal is indicative of ambient light at or near a time of receiving indication, wherein ambient light sensor is polled at polling frequency, and can be of low and high intensity to switch display mode of HMD].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate and implement the event detection sensor being an ambient light sensor of Mirov as above, to adjust the state of operation of an HMD, between low- and high-power states to adjust the intensity of the HMD to a desired display level based upon the detected ambient environment (Mirov, Paragraphs [0016] & [0066]).
However, neither Lavalle nor Mirov disclose the system comprising at least one event detection sensor (EDS) configured use change of light intensity as sensed by one or more camera pixels as an indication of motion and to output signals to enable the ISP to control the camera unit.
Archibald teaches the system comprising at least one event detection sensor (EDS) configured use change of light intensity as sensed by one or more camera pixels as an indication of motion and to output signals to enable the ISP to control the camera unit [Paragraph [0062]-[0070], [0112] & [0128]-[0132],  the system controller 806 of processing system 800, as ISP, may provide sensor configuration data, as output signals, to activate the camera 842, as camera unit, when the ambient light sensor 840, as EDS, being a MEMS based camera containing pixels, detects light and/or motion in the field of view, and deactivates the camera when ambient light sensor 840 does not detect light, as representing changes in grayscale intensity accordingly with signal analyzer 512].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate and implement the ambient light sensor and camera of Archibald as above, to reduce power consumption by selectively deactivating one or more application processors to increase processing efficiency to conserve power (Archibald, Paragraphs [0127]-[0128]).

Regarding claim 10, Lavalle, Mirov, and Archibald disclose the system of Claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lavalle discloses wherein the camera unit is configured to generate RGB images [Paragraph [0041]-[0043] & [0074], Fig. 3, VR headset 300 comprising sensors 322 that include video cameras and color sensors, that view markers in visible light, as RGB images to provide motion, position, and orientation data].

Regarding claim 13, Lavalle, Mirov, and Archibald disclose the system of Claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lavalle discloses wherein the ISP is configured to receive D from at least one application associated with a head-mounted display (HMD) [Paragraph [0068]-[0084], Figs. 7-8, Predictive motion tracking, as application associated with HMD, predicting orientation/position at 40 milliseconds, as D value after start of prediction interval, as t+D].

Regarding claim 15, Lavalle, Mirov, and Archibald disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lavalle discloses wherein the ISP is configured with instructions executable by the ISP to generate a second image at time t+D [Paragraph [0041]-[0043] & [0068]-[0084], Fig. 8, Sensors operating/taking a reading every 1 millisecond, including cameras taking a reading, as generating RGB image at time t up to 40 milliseconds after start of prediction interval, as t+D].

Regarding claim 17, Lavalle, Mirov, and Archibald disclose the system of Claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Archibald teaches wherein the signals output by the EDS represent changes in illumination intensity [Paragraph [0062]-[0070], [0112] & [0128]-[0132],  the system controller 806 of processing system 800, as ISP, may provide sensor configuration data, as output signals, to activate the camera 842, as camera unit, when the ambient light sensor 840, as EDS, being a MEMS based camera containing pixels, detects light and/or motion in the field of view, and deactivates the camera when ambient light sensor 840 does not detect light, as representing changes in grayscale intensity accordingly with signal analyzer 512].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate and implement the ambient light sensor and camera of Archibald as above, to reduce power consumption by selectively deactivating one or more application processors to increase processing efficiency to conserve power (Archibald, Paragraphs [0127]-[0128]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lavalle et al. (US 2015/0234455 A1) (hereinafter Lavalle), Mirov et al. (US 2013/0248691 A1) (hereinafter Mirov), and Archibald et al. (US 2014/0368688 A1) (hereinafter Archibald) in view of Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski).

Regarding claim 2, Lavalle, Mirov, and Archibald disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Lavalle, Mirov, nor Archibald disclose wherein the camera unit is configured to generate infrared (IR) images.
Bradski teaches wherein the camera unit is configured to generate infrared (IR) images [Paragraph [0195]-[0205] & [0809], User-sensing system 34 includes one or more infrared camera sensors to sense projected infrared structured lights in an environment].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate and implement the infrared camera of Bradski as above, to utilize infrared cameras for mapping one or more elements of the physical environment around a user wearing an HMD to detect and register the local environment (Bradski, Paragraphs [0205]). Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of infrared cameras of Bradski for the cameras of Lavalle. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious

Claims 3-4 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lavalle et al. (US 2015/0234455 A1) (hereinafter Lavalle), Mirov et al. (US 2013/0248691 A1) (hereinafter Mirov), and Archibald et al. (US 2014/0368688 A1) (hereinafter Archibald) in view of Margolis et al. (US 2017/0213388 A1) (hereinafter Margolis).

Regarding claim 3, Lavalle, Mirov, and Archibald disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lavalle discloses the camera unit and ISP [Paragraph [0041]-[0043] & [0074], Fig. 3, VR headset 300 comprising sensors 322, as camera unit, and Processor 312, as image signal processor].
However, Lavalle does not explicitly disclose of the EDS.
Mirov teaches of the EDS [Paragraph [0051] & [0056]-[0065], Fig. 1A, Ambient light sensor 122, as EDS, of HMD 102, senses ambient light environment of HMD, 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate and implement the event detection sensor being an ambient light sensor of Mirov as above, to adjust the state of operation of an HMD, between low- and high-power states to adjust the intensity of the HMD to a desired display level based upon the detected ambient environment (Mirov, Paragraphs [0016] & [0066]).
However, neither Lavalle, Mirov, nor Archibald teach wherein the camera unit, ISP, and EDS are disposed on a single chip.
Margolis teaches wherein the camera unit, ISP, and EDS are disposed on a single chip [Paragraph [0032], Figs. 2A, Mobile device 19 including processor 146, camera 148, sensors 149, as EDS, may be integrated on a single chip substrate or system on a chip, as digital signal processor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate the camera, ISP, and EDS onto a single chip as discussed in Margolis as above, for the integrated design saves design space and reduces connections for easy portability (Margolis, Paragraphs [0031]-[0032]). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the camera unit, ISP, and EDS being disposed on a single chip, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 4, Lavalle, Mirov, and Archibald disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lavalle discloses the camera unit and ISP [Paragraph [0041]-[0043] & [0074], Fig. 3, VR headset 300 comprising sensors 322, as camera unit, and Processor 312, as image signal processor].
However, Lavalle does not explicitly disclose of the EDS.
Mirov teaches of the EDS [Paragraph [0051] & [0056]-[0065], Fig. 1A, Ambient light sensor 122, as EDS, of HMD 102, senses ambient light environment of HMD, 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate and implement the event detection sensor being an ambient light sensor of Mirov as above, to adjust the state of operation of an HMD, between low- and high-power states to adjust the intensity of the HMD to a desired display level based upon the detected ambient environment (Mirov, Paragraphs [0016] & [0066]).
However, neither Lavalle, Mirov, nor Archibald disclose wherein processing of the camera unit, ISP, and EDS is implemented by a digital signal processor (DSP). 
Margolis teaches wherein processing of the camera unit, ISP, and EDS is implemented by a digital signal processor (DSP) [Paragraph [0032], Figs. 2A, Mobile device 19 including processor 146, camera 148, sensors 149, may be integrated on a single chip substrate or system on a chip, as digital signal processor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate the camera, ISP, and EDS onto a single chip as discussed in Margolis as above, for the integrated design saves design space and reduces connections for easy portability (Margolis, Paragraphs [0031]-[0032]). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have processing of the camera unit, ISP, and EDS being implemented by a digital signal processor, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 11, Lavalle, Mirov, and Archibald disclose the system of Claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lavalle discloses the camera unit and ISP [Paragraph [0041]-[0043] & [0074], Fig. 3, VR headset 300 comprising sensors 322, as camera unit, and Processor 312, as image signal processor].
However, Lavalle does not explicitly disclose of the EDS.
Mirov teaches of the EDS [Paragraph [0051] & [0056]-[0065], Fig. 1A, Ambient light sensor 122, as EDS, of HMD 102, senses ambient light environment of HMD, 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate and implement the event detection sensor being an ambient light sensor of Mirov as above, to adjust the state of operation of an HMD, between low- and high-power states to adjust the intensity of the HMD to a desired display level based upon the detected ambient environment (Mirov, Paragraphs [0016] & [0066]).
However, neither Lavalle, Mirov, nor Archibald teach wherein the camera unit, ISP, and EDS are disposed on a single chip.
Margolis teaches wherein the camera unit, ISP, and EDS are disposed on a single chip [Paragraph [0032], Figs. 2A, Mobile device 19 including processor 146, camera 148, sensors 149, as EDS, may be integrated on a single chip substrate or system on a chip, as digital signal processor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate the camera, ISP, and EDS onto a single chip as discussed in Margolis as above, for the integrated design saves design space and reduces connections for easy portability (Margolis, Paragraphs [0031]-[0032]). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the camera unit, ISP, and EDS being disposed on a single chip, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 12, Lavalle, Mirov, and Archibald disclose the system of Claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lavalle discloses the camera unit and ISP [Paragraph [0041]-[0043] & [0074], Fig. 3, VR headset 300 comprising sensors 322, as camera unit, and Processor 312, as image signal processor].
However, Lavalle does not explicitly disclose of the EDS.
Mirov teaches of the EDS [Paragraph [0051] & [0056]-[0065], Fig. 1A, Ambient light sensor 122, as EDS, of HMD 102, senses ambient light environment of HMD, 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate and implement the event detection sensor being an ambient light sensor of Mirov as above, to adjust the state of operation of an HMD, between low- and high-power states to adjust the intensity of the HMD to a desired display level based upon the detected ambient environment (Mirov, Paragraphs [0016] & [0066]).
However, neither Lavalle, Mirov, nor Archibald disclose wherein the camera unit, ISP, and EDS are implemented on a digital signal processor (DSP). 
Margolis teaches wherein processing of the camera unit, ISP, and EDS are implemented on a digital signal processor (DSP) [Paragraph [0032], Figs. 2A, Mobile device 19 including processor 146, camera 148, sensors 149, may be integrated on a single chip substrate or system on a chip, as digital signal processor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate the camera, ISP, and EDS onto a single chip as discussed in Margolis as above, for the integrated design saves design space and reduces connections for easy portability (Margolis, Paragraphs [0031]-[0032]). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have processing of the camera unit, ISP, and EDS being implemented by a digital signal processor, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claims 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lavalle et al. (US 2015/0234455 A1) (hereinafter Lavalle), Mirov et al. (US 2013/0248691 A1) (hereinafter Mirov), and Archibald et al. (US 2014/0368688 A1) (hereinafter Archibald) in view of Levine et al. (US 2017/0334066 A1) (hereinafter Levine).

Regarding claim 6, Lavalle, Mirov, and Archibald disclose the system of Claim 5, and are analyzed as previously discussed with respect to the claim.
However, neither Lavalle, Mirov, nor Archibald disclose the particulars of claim 6.
Levine teaches wherein the ISP is configured with instructions executable by the ISP to return the first image and the predicted image to the application [Paragraph [0086]-[0090], Generating predicted image through neural network based on application of the initial generated image and movement parameters, and returns images back to system].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate the neural network discussed in Levine as above, to predict images and transformation of movement and effectively “visualize” results of predicted movements before occurrence (Levine, Paragraphs [0002]-[0003]).

Regarding claim 14, Lavalle, Mirov, and Archibald disclose the system of Claim 13, and are analyzed as previously discussed with respect to the claim.
However, neither Lavalle, Mirov, nor Archibald disclose the particulars of claim 14.
Levine teaches wherein the ISP is configured with instructions executable by the ISP to return the first image and the predicted image to the application [Paragraph [0086]-[0090], Generating predicted image through neural network based on application of the initial generated image and movement parameters, and returns images back to system].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate the neural network discussed in Levine as above, to predict images and transformation of movement and effectively “visualize” results of predicted movements before occurrence (Levine, Paragraphs [0002]-[0003]).

Claims 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lavalle et al. (US 2015/0234455 A1) (hereinafter Lavalle), Mirov et al. (US 2013/0248691 A1) (hereinafter Mirov), and Archibald et al. (US 2014/0368688 A1) (hereinafter Archibald) in view of Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu).

Regarding claim 8, Lavalle, Mirov, and Archibald disclose the system of Claim 7, and are analyzed as previously discussed with respect to the claim.
However, Lavalle, Mirov, and Archibald do not explicitly disclose the particulars of claim 7.
Mathieu teaches wherein the ISP is configured with instructions executable by the ISP to: execute at least one neural network (NN) to generate the predicted image [Paragraph [0019], Particular embodiments train a convolutional neural network (CNN) to generate future frames given an input sequence]; and
feed back to the NN a difference between the first image and an earlier second image based at least in part on a timestamp associated with the first image matching a timestamp associated with the second image [Paragraph [0061], Receiving plurality of input frames of a video sequence at time and training a convolutional network to predict one or more future frames of the video sequence, especially at time t + 2, wherein computing device predicts second frame using a predicted future frame at t + 1, thus feeding back to NN using image gradient difference loss model].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate predictive model discussed in Mathieu is as above, to provide a specific time for when a prediction is requested (Mathieu, Paragraphs [0061]).

Regarding claim 16, Lavalle, Mirov, and Archibald disclose the system of Claim 15, and are analyzed as previously discussed with respect to the claim.
However, Lavalle, Mirov, and Archibald do not explicitly disclose the aprticulars of claim 16.
Mathieu teaches wherein the ISP is configured with instructions executable by the ISP to execute at least one neural network (NN) to generate the predicted image [Paragraph [0019], Particular embodiments train a convolutional neural network (CNN) to generate future frames given an input sequence] and to feed back the second image to the NN to train the NN [Paragraph [0061], Receiving plurality of input frames of a video sequence at time and training a convolutional network to predict one or more future frames of the video sequence, especially at time t + 2, wherein computing device predicts second frame using a predicted future frame at t + 1, thus feeding back to NN].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lavalle to integrate predictive model discussed in Mathieu is as above, to provide a specific time for when a prediction is requested (Mathieu, Paragraphs [0061]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lavalle et al. (US 2015/0234455 A1) (hereinafter Lavalle) in view of Archibald et al. (US 2014/0368688 A1) (hereinafter Archibald), and further in view of Attwood (US 2011/0177841 A1) (hereinafter Attwood).

Regarding claim 18, Lavalle discloses a method comprising:
receiving a time D [Paragraph [0068]-[0084], Figs. 7-8, Predictive motion tracking, as application associated with HMD, predicting orientation/position at 40 milliseconds, as D value after start of prediction interval, as t+D];
generating a first image at a current time [Paragraph [0041]-[0043] & [0073]-[0084], Fig. 8, Sensors operating/taking a reading every 1 millisecond, including cameras taking a reading, as generating RGB image at time t];
receiving signals; and
using the signals, generating a predicted image for a future time that equals the current time plus D [Paragraph [0068]-[0084], Figs. 7-8, Predictive motion tracking predicting location and orientation of HMD, as signals, based upon motion readings from sensors, predicting orientation/position at 40 milliseconds after start of prediction interval, as t+D, and extrapolating (or predicting) scene Fig. 7B at step 890 based upon resulting prediction].
However, Lavalle does not explicitly disclose receiving signals representing changes in light intensity; and using the signals representing changes in light intensity, generating a predicted image for a future time.
Archibald teaches of the receiving signals representing changes in light intensity; and using the signals representing changes in light intensity, generating a predicted image for a future time [Paragraph [0062]-[0070], [0112] & [0128]-[0132], the system controller 806 of processing system 800, as ISP, may provide sensor configuration data, as output signals, as representing changes in grayscale intensity accordingly with signal analyzer 512 to activate the camera 842 that generates images for future times when the ambient light sensor 840, detects light and/or motion in the field of view].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lavalle to integrate and implement the ambient light sensor and camera of Archibald as above, to reduce power consumption by selectively deactivating one or more application processors to increase processing efficiency to conserve power (Archibald, Paragraphs [0127]-[0128]).
However, neither Lavalle nor Archibald disclose the signals comprising a zero indicating no change, a negative number indicating decreasing, and a positive number indicating increasing.
Attwood teaches the signals comprising a zero indicating no change, a negative number indicating decreasing, and a positive number indicating increasing [Paragraph [0020]-[0024], Detecting motion of objects, using detection of illumination changes, wherein positive pixel values indicate brighter changes, negative pixel values indicating darker changes, and zero as no change].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lavalle to integrate and implement the brightness change detection of Attwood as above, as a low-computational cost vision system capable of performing basic motion detection, with a high degree of immunity to false alarms from illumination changes and from repetitive motion (Attwood, Paragraphs [0001]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lavalle et al. (US 2015/0234455 A1) (hereinafter Lavalle), Archibald et al. (US 2014/0368688 A1) (hereinafter Archibald), and Attwood (US 2011/0177841 A1) (hereinafter Attwood) in view of Levine et al. (US 2017/0334066 A1) (hereinafter Levine).

Regarding claim 19, Lavalle, Archibald, and Attwood disclose the method of Claim 18, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lavalle teaches of at least on application associated with a head-mounted display (HMD) [Paragraph [0022]-[0024], [0041]-[0043] & [0073]-[0084], Fig. 1 & 8, VR headset 130 & 300 with Predictive motion tracking as application].
However, neither Lavalle, Archibald, and Attwood disclose the method comprising returning the first image and the predicted image to at least the application. 
Levine teaches the method comprising returning the first image and the predicted image to at least the application [Paragraph [0086]-[0090], Generating predicted image through neural network based on application of the initial generated image and movement parameters, and returns images back to system].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lavalle to integrate the neural network discussed in Levine as above, to predict images and transformation of movement and effectively “visualize” results of predicted movements before occurrence (Levine, Paragraphs [0002]-[0003]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lavalle et al. (US 2015/0234455 A1) (hereinafter Lavalle), Archibald et al. (US 2014/0368688 A1) (hereinafter Archibald), and Attwood (US 2011/0177841 A1) (hereinafter Attwood) in view of Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu).

Regarding claim 20, Lavalle, Archibald, and Attwood disclose the method of Claim 18, and are analyzed as previously discussed with respect to the claim.
However, Lavalle, Archibald, and Attwood do not disclose the particualrs of claim 20.
Mathieu teaches the method of comprising: generating the predicted image using at least one neural network (NN) [Paragraph [0019], Particular embodiments train a convolutional neural network (CNN) to generate future frames given an input sequence];
generating a second image at a time equal to the current time at which the first image was generated plus D [Paragraph [0061], Receiving t +2, with D = 2, wherein computing device predicts second future frame via generative model]; and providing the second image to the NN to train the NN [Paragraph [0061], Receiving plurality of input frames of a video sequence at time and training a convolutional network to predict one or more future frames of the video sequence, especially at time t + 2, wherein computing device predicts second frame using a predicted future frame at t + 1, thus feeding back to NN].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lavalle to integrate predictive model discussed in Mathieu is as above, to provide a specific time for when a prediction is requested (Mathieu, Paragraphs [0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/DANIEL CHANG/Primary Examiner, Art Unit 2487